UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-6906



MELVIN LEE DODSON,

                                              Plaintiff - Appellant,

          versus


C. E. DAVIS, Warden; W. KING, Correctional
Officer; OFFICER BOYD, Correctional Officer,

                                             Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Walter D. Kelley, Jr., District
Judge. (CA-05-256-2)


Submitted:   October 18, 2005             Decided:   October 21, 2005


Before WIDENER, MICHAEL, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Melvin Lee Dodson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Melvin L. Dodson appeals the district court’s order

dismissing his 42 U.S.C. § 1983 (2000) complaint pursuant to 28

U.S.C. § 1915A(b)(1) (2000) for failure to state a claim.        We have

reviewed the record and find no reversible error.        Accordingly, we

affirm on the reasoning of the district court.            See Dodson v.

Davis, No. CA-05-256-2 (E.D. Va. May 12, 2005).         We dispense with

oral   argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.


                                                                AFFIRMED




                                  - 2 -